907 F.2d 1227
285 U.S.App.D.C. 221
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Anthony JONES, a/k/a Dean McFarlane, Appellant.
No. 89-3189.
United States Court of Appeals, District of Columbia Circuit.
July 30, 1990.

Before SILBERMAN, D.H. GINSBURG and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the judgment of conviction be affirmed.  The district court's instructions indicated that the jury was permitted, but was not required, to infer intent to distribute from the possession of an amount of cocaine inconsistent with personal use.  Transcript II. at 102-03.  As a reasonable juror could not view this instruction as indicating that the inference was mandatory, the instruction was proper.   See Sandstrom v. Montana, 442 U.S. 510, 515 (1979);  Ulster County Court v. Allen, 442 U.S. 140, 157 (1979).  Furthermore, the court's instruction that the government need not prove Jones' knowledge of the amount of cocaine in his possession in order to establish a violation under 21 U.S.C. Sec. 841(a)(1) correctly stated the "knowledge" element of the offense.   See United States v. Wood, 834 F.2d 1382, 1388 (8th Cir.1987);  see also United States v. James, 555 F.2d 992, 999 (D.C.Cir.1977).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.